             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
     v.                               )    Case No. 19-00131-CR-W-HFS
ERIC L. HARPER                         )
                                       )
                                       )
Defendant.                             )

                                      ORDER

      At a Change of Plea Hearing held on August 7, 2020, before Magistrate

Judge Jill A. Morris, defendant entered a guilty plea to the Superseding

Indictment. In a Report and Recommendation dated August 7, 2020 (Doc. 50),

Judge Morris determined that the guilty plea was knowledgeable and voluntary

and that the offenses were supported by an independent basis in fact containing

each essential element of the offense.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 50) and ACCEPT defendant’s guilty




        Case 4:19-cr-00131-HFS Document 55 Filed 08/25/20 Page 1 of 2
plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                              /s/ Howard F. Sachs
                                             _____________________      ____
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: August 25, 2020
Kansas City, Missouri




        Case 4:19-cr-00131-HFS Document 55 Filed 08/25/20 Page 2 of 2
